
	
		IIA
		Calendar No. 580
		111th CONGRESS
		2d Session
		S. J. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2010
			Mr. Isakson (for
			 himself, Mr. Alexander,
			 Mr. Barrasso, Mr. Coburn, Mr.
			 DeMint, Mr. Gregg,
			 Mr. Burr, Mr.
			 Roberts, Mr. Wicker,
			 Mr. Johanns, Mr. Grassley, Mr.
			 LeMieux, Mr. Chambliss,
			 Ms. Collins, Mr. Hatch, Mr.
			 Voinovich, Mr. Crapo,
			 Mr. Enzi, Mr.
			 Brownback, Mr. Bunning,
			 Ms. Murkowski, Mr. Corker, Mr.
			 Sessions, Mr. Lugar,
			 Mr. Thune, Mr.
			 Bennett, Mr. Vitter,
			 Mr. McConnell, Mr. Ensign, Mr.
			 Bond, Mr. Cornyn,
			 Mr. Inhofe, Mr.
			 Cochran, Mr. Kyl,
			 Mr. Risch, Mr.
			 Graham, Mrs. Hutchison,
			 Ms. Snowe, Mr.
			 McCain, Mr. Shelby, and
			 Mr. Brown of Massachusetts) introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 22, 2010
			Pursuant to 5 U.S.C. 802(c), discharged by petition, and
			 placed on the calendar
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rule submitted by the
		  National Mediation Board relating to representation election
		  procedures.
	
	
		That Congress disapproves the rule
			 submitted by the National Mediation Board relating to representation election
			 procedures (published at 95 Fed. Reg. 26062 (May 11, 2010)), and such rule
			 shall have no force or effect.
		
	
		September 22, 2010
		Pursuant to 5 U.S.C. 802(c), discharged by petition, and
		  placed on the calendar
	
